Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 1 of 19 PageID #: 920




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA and                       )
 STATE OF INDIANA ex rel. Thomas P.                 )
 Fischer,
                                 )
                                 )
                  Plaintiffs,    )
                                 )
               v.                )                        No. 1:14-cv-01215-RLY-DLP
                                 )
 COMMUNITY HEALTH NETWORK, INC., )
 et al.,                         )
                                 )
                  Defendants.    )

                                             O RDER

         This matter comes before the Court on Plaintiff-Relator's Motion for Leave to

  File Second Amended Complaint, Dkt. [108]. On March 17, 2020, Defendant

  Community Health Network, Inc. 1 filed a response in opposition. (Dkt. 115). On

  March 24, 2020, the United States of America and the State of Indiana filed

  Statements of Interest. (Dkts. 120, 121). On March 31, 2020, Plaintiff-Relator filed a

  reply in support of the Motion for Leave to Amend. (Dkt. 47). On April 14, 2020,

  with this Court's permission, Community Health Network filed a sur-reply in

  opposition to Plaintiff-Relator's request for leave. (Dkt. 129). The Motion is now

  fully briefed and ripe for decision. For the reasons discussed below, Plaintiff-

  Relator's Motion is GRANTED.




  1Community Health Network, Inc. is the only Defendant that has been served with a Complaint and
  entered counsel appearances in this matter.

                                                1
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 2 of 19 PageID #: 921




         I.     BACKGROUND

         In October 2015, Community Health Network, Inc. ("CHN") recruited

  Plaintiff-Relator Thomas P. Fischer ("Relator") from his private practice to serve as

  CHN's Chief Financial Officer. (Dkt. 1 at 6). CHN is a non-profit health system

  located in Indianapolis, Indiana which includes hospitals, surgery centers, urgent

  care centers, and patient facilities. (Id. at 7). CHN employs over 350 physicians

  through subsidiaries and affiliates, primarily through its subsidiary Community

  Physician Network ("CPN"). (Id.).

         In December 2012, CHN promoted Relator to serve as its Chief Operating

  Officer and Chief Financial Officer. (Id. at 6-7). In this dual role, Relator became

  aware of significant, unexpected monetary losses at CPN. (Id. at 45). As a result, he

  began asking CPN management for explanations regarding the losses and

  expressed concern that he believed the losses were directly tied to CHN paying

  physicians "commercially unreasonable rates." (Id. at 46). Starting in July 2013,

  Relator began requesting financial information regarding Visionary Enterprises,

  Inc. ("VEI") 2 surgery centers and continued expressing concern about excessive

  physician compensation to a number of individuals, including CHN senior

  management. (Id. at 47). On November 27, 2013, CHN terminated Relator from his

  positions. (Id. at 48).

         On July 21, 2014, Relator, on behalf of the United States of America (the



  2VEI is a for-profit subsidiary of CHN which acquires and manages ambulatory surgical centers on
  behalf of CHN. (Dkt. 1 at 8). Ownership in many of the surgical centers is shared with CPN
  physicians. (Id).

                                                 2
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 3 of 19 PageID #: 922




  "Government") and the State of Indiana (the "State"), initiated this qui tam lawsuit

  pursuant to the False Claims Act ("FCA") 3 against Defendants Community Health

  Network, Inc., Community Health Network Foundation Inc., Community

  Physicians of Indiana, Inc., VEI, Community Surgery Center-North, Community

  Surgery Center-South, Community Surgery Center-East, Community Surgery

  Center-Hamilton, Community Surgery Center-Kokomo, Community Surgery

  Center-Northwest, Hancock Surgery Center, Community Endoscopy Center, and

  Community Digestive Center (collectively, the "Community Defendants"). (Id. at 2).

  The original Complaint consists of two main parts.

         First, Relator alleged that the Community Defendants knowingly defrauded

  the Government and State by engaging in a fraudulent scheme to pay physicians

  improper and excessive compensation to ensure that they referred patients,

  including Medicare and Medicaid patients, to CHN. (Id. at 4, 31-39). This

  fraudulent scheme, Relator alleged, violates the Stark Law, 4 the Anti-Kickback

  Statute, 5 and the FCA. (Id. at 25). Specifically, Relator asserted that Defendants

  paid kickbacks and illegal remunerations to induce physicians to refer patients to

  CHN, (Id. at 25), solicited and received kickbacks from Indianapolis nursing home




  3 The FCA prohibits, among other acts, presenting to the government "a false or fraudulent claim for
  payment or approval." U.S. v. UCB, Inc., 970 F.3d 835, 840-41 (7th Cir. 2020) (citing 31 U.S.C. §
  3729(a)(1)(A)). The Indiana FCA prohibits the same conduct. Ind. Code § 5-11-5.7-2.
  4 The Stark Law is a wide-ranging federal statute that prohibits a physician who has a "financial

  relationship" (including compensation and ownership interests) with an entity from referring
  patients to the entity for "designated health services" covered by Medicare unless an exception is
  available. 42 U.S.C. § 1395nn.
  5 The Medicare and Medicaid Fraud and Abuse Statute, or the Anti-Kickback Statute, prohibits

  knowingly and willfully making any false statement or representation of a material fact in any
  application for any benefit or payment under a federal health care program. 42 U.S.C. § 1320a-7b.

                                                   3
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 4 of 19 PageID #: 923




  facilities in exchange for patient referrals, (Id. at 25-26), ensured the profitability of

  ambulatory surgical centers in which its physicians had ownership interests, (Id. at

  29, 39), and provided lucrative medical directorships to referring physicians. (Id. at

  43). Relator alleged that all claims submitted to Medicare, Medicaid, or a

  government funded healthcare program for services rendered pursuant to a referral

  from a physician who was paid an illegal remuneration are false claims that violate

  the FCA and Indiana FCA. (Id. at 4, 25-26).

        Second, Relator alleged that CHN retaliated against him in violation of the

  applicable FCA and Indiana FCA anti-retaliation provisions. Relator alleged that he

  was discharged in retaliation for expressing concern to CHN leadership that

  operating losses and budget variances were a direct result of illegal activities

  related to physician compensation, referral patterns, and business practices. (Id. at

  7, 46, 49). Relator's original complaint alleged eight counts for: (1) FCA violations;

  (2) Indiana FCA violations; (3) retaliation under the FCA; (4) retaliation under the

  Indiana FCA; (5) breach of contract; (6) breach of oral contract; (7) promissory

  estoppel; and (8) quantum meruit. (Id. at 51-58).

        As required by the FCA statutory provisions, Relator filed the original

  Complaint under seal. See 31 U.S.C. § 3730(b)(2). The original Complaint remained

  under seal while the Government and State investigated Relator's allegations to

  determine the appropriateness of intervention. On October 15, 2015, Relator filed a

  First Amended Complaint under seal. (Dkt. 32).




                                              4
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 5 of 19 PageID #: 924




         Relator's allegations in the original Complaint and the First Amended

  Complaint are nearly identical, except that Relator provided greater factual detail

  regarding nursing home kickbacks in exchange for patient referrals, (see Dkt. 32 at

  50-51), and added a ninth count for blacklisting asserting that CHN knowingly

  provided false information to Relator's prospective employers after his termination.

  (See Dkt. 32 at 59-60, 63-64, 68-69).

         On August 7, 2019, the Government filed a Notice of Election to Intervene in

  Part and Decline to Intervene in Part. (Dkt. 86). The Government opted to intervene

  "in that part of the action which alleged that [D]efendant Community Health

  Network, Inc. violated the FCA by submitting claims to Medicare that were referred

  by physicians with whom [it] had employment relationships that violated the Stark

  Law." (Dkt. 86 at 1). The Government declined to intervene with respect to the

  remaining allegations and requested that this Court unseal the Complaint. (Id). In

  its Notice, the Government did not explicitly indicate whether its decision to

  intervene was based on the original Complaint or the First Amended Complaint,

  but a subsequently filed Statement by the Government refers to the First Amended

  Complaint as the operative Complaint in this matter. 6 The Court agrees.

         On December 23, 2019, this Court granted the Government's request to

  unseal the Complaint and ordered that it serve its own complaint on Defendant

  CHN within 120 days. (Dkt. 93 at 1). This Court further ordered that the seal be


  6On March 24, 2020, the Government filed a Statement of Interest Regarding Relator's Standing to
  Pursue Non-Intervened Claims. (Dkt. 120). The Government requested that this Court unseal
  Relator's First Amended Complaint, as it is the operative Complaint in this matter. (Id. at 9). The
  Court unsealed the First Amended Complaint on November 24, 2020. (Dkt. 132).

                                                   5
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 6 of 19 PageID #: 925




  lifted on all matters occurring in the action after the date of the order. (Id. at 2).

  That same date, December 23, 2019, this Court granted the State's Notice of

  Election to Decline Intervention. (Dkt. 94). 7 On January 6, 2020, the Government

  filed its Complaint in Intervention. (Dkt. 96).

            The Government's Complaint in Intervention focuses on false claims arising

  from the performance of health services by physicians with compensation

  arrangements with CHN that exceeded fair market value or considered the volume

  or value of their referrals to CHN, thereby violating the Stark Law. (Id. at 3). These

  physicians allegedly referred patients to CHN for health services, and, in turn,

  CHN submitted these false claims to Medicare knowing that they were not eligible

  for payment, in violation of the FCA. (Id. at 3-4).

            On March 3, 2020, Relator filed the present Motion for Leave to File Second

  Amended Complaint. (Dkt. 108). Initially, Relator asserted that an amendment to

  its First Amended Complaint was necessary to address issues raised by the

  Government in its Complaint in Intervention and add new claims and Defendants

  based on evidence developed over the course of the Government's four-year

  investigation. (Id. at 2). On March 17, 2020, CHN filed a response in opposition,

  arguing that the Court should deny the Relator's request for leave to amend the

  complaint. (Dkt. 115). On March 24, 2020, the Government and the State each filed

  a Statement of Interest. (Dkts. 120, 121). On March 31, 2020, Relator filed a reply,

  in which he does not argue that the amendment adds claims, but asserts that the



  7   The State filed its Notice of Election to Decline Intervention on December 5, 2019. (Dkt. 92).

                                                       6
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 7 of 19 PageID #: 926




  amendment adds a new Defendant, renames Defendants, and adds evidence and

  details to the fraudulent scheme outlined in the First Amended Complaint. (Dkt.

  124 at 2). On April 14, 2020, with this Court's permission, CHN filed a sur-reply in

  opposition to Relator's request for leave to amend. (Dkt. 129).

        CHN opposes Relator's Motion for Leave to Amend for two main reasons: (1)

  the proposed amendments are futile; and (2) the Relator unduly delayed in filing

  the proposed second amended complaint. (Dkt. 115 at 2-3).

        II.    LEGAL STANDARD

        After the opportunity to amend the pleadings as a matter of course has

  passed, a party may amend a complaint only with the consent of the opposing party

  or leave of the court. Fed. R. Civ. P. 15(a). Leave to amend should be "freely given

  when justice so requires" absent considerations such as "undue delay, bad faith or

  dilatory motive on the part of the movant, repeated failure to cure deficiencies by

  amendments previously allowed, undue prejudice to the opposing party by virtue of

  allowance of the amendment, and futility of amendment." Fed. R. Civ. P. 15(a)(2);

  Foman v. Davis, 371 U.S. 178, 182 (1962).

        An amendment is futile if the amended pleading would not survive a motion

  to dismiss. McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 685 (7th Cir. 2014).

  To survive a motion to dismiss, the amended complaint must "contain sufficient

  factual matter, accepted as true, to 'state a claim to relief that is plausible on its

  face.'" Id. at 685 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Before denying

  a motion to amend, however, it should be "clear" that the proposed amended



                                              7
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 8 of 19 PageID #: 927




  complaint "is deficient" and would not survive such a motion. Johnson v. Dossey,

  515 F.3d 778, 780 (7th Cir. 2008); see Runnion ex rel. Runnion v. Girl Scouts of

  Greater Chi. & Nw. Ind., 786 F.3d 510, 519-20 (7th Cir. 2015) ("Unless it is certain

  from the face of the complaint that any amendment would be futile or otherwise

  unwarranted, the district court should grant leave to amend.") (quoting Barry

  Aviation Inc. v. Land O'Lakes Mun. Airport Comm'n, 377 F.3d 682, 687 (7th Cir.

  2004)).

        For undue delay, courts look to the similarity of the factual basis for the

  claims in the original complaint to the new claims raised in the amended complaint,

  the moving party's explanation for waiting to raise the new claims, whether the

  moving party is attempting to introduce a new theory of the case, and whether

  granting the motion to amend will require new or duplicated discovery efforts. See

  Marshall v. Town of Merrillville, 262 F. Supp. 3d 733, 738 (N.D. Ind. 2017); see also

  Bethany Pharmacal Co., 241 F.3d at 861 (7th Cir. 2001). Typically, "delay by itself

  is normally an insufficient reason to deny a motion for leave to amend" and "must

  be coupled with some other reason." Dubicz v. Commonwealth Edison Co., 377 F.3d

  787, 793 (7th Cir. 2004) (citations omitted).

        The party seeking to amend has the burden of showing that undue prejudice

  will not result to the non-moving party. McDaniel v. Loyola Univ. Med. Ctr., 317

  F.R.D. 72, 77 (N.D. Ill. 2016). "Ultimately, 'the decision to grant or deny a motion to

  file an amended pleading is a matter purely within the sound discretion of the

  district court.'" Brunt v. Serv. Emps. Int'l Union, 284 F.3d 715, 720 (7th Cir. 2002).



                                             8
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 9 of 19 PageID #: 928




         III.     D ISCUSSION

         A. Futility of the Proposed Second Amended Complaint

         CHN argues that Relator's request to amend should be denied on futility

  grounds. (Dkt. 115 at 2). Specifically, CHN asserts that Relator's proposed second

  amended complaint should be denied as futile because: (1) the Government's

  Complaint in Intervention supersedes Relator's pleadings and is considered the

  operative complaint in this matter; (2) the FCA claims are barred by the applicable

  statute of limitations; and (3) the claims are foreclosed by the FCA's "original

  source" requirement. (Id).

             i.      Intervention in Part

         First, CHN argues that the claims in Relator's proposed second amended

  complaint are futile because the Government has intervened in this matter. (Dkt.

  115 at 13). As such, the Government's Complaint in Intervention "supersedes the

  Relator's pleadings" and serves as the operative complaint. (Id. at 16). Accordingly,

  Relator has no right to conduct this action and any pleading filed by him has no

  legal effect. (Id. at 19-20). 8 In reply, Relator contends that because the Government

  elected to intervene in part and the State of Indiana declined to intervene at all,

  Relator has standing to litigate non-intervened claims. (Dkt. 124 at 16).




  8CHN points out that the Relator's "disregard for the Government's commanding role in qui tam
  actions is highlighted by his public filing of the proposed second amended complaint in violation of
  the FCA's sealing requirement." (Dkt. 115 at 3). The Court notes that a violation of the FCA seal
  provision does not mandate dismissal of a relator's complaint, see State Farm Fire & Cas. Co. v. U.S
  ex rel. Rigsby, 137 S. Ct. 436, 442 (2016), and declines to deny leave to amend on this basis.

                                                   9
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 10 of 19 PageID #: 929




        The FCA allows private persons, or relators, to prosecute qui tam actions

  "against alleged fraudsters on behalf of the United States government." U.S. ex rel.

  Berkowitz v. Automation Aids, Inc., 896 F.3d 834, 840 (7th Cir. 2018) (citing U.S. ex

  rel. Watson v. King-Vassel, 728 F.3d 707, 711 (7th Cir. 2013); 31 U.S.C. § 3730. As

  such, 31 U.S.C. § 3730(b)(1) requires that a qui tam action under the FCA must be

  filed "in the name of the Government." 31 U.S.C. § 3730(b)(1). "Before 1986, if the

  government intervened in the action, the relator's participation was at an end." U.S.

  v. UCB, Inc., 970 F.3d 835, 841 (7th Cir. 2020). "In 1986, however, Congress

  amended the FCA to allow for the relator's continued participation even after the

  government intervenes." Id. Thus, as it stands, "§ 3730(b)(4)(B) gives the relator

  'the right to conduct the action' – without qualification – when the government has

  declined to intervene." Id. at 845. "If the Government proceeds with the action," it

  assumes "primary responsibility" for prosecuting it. 31 U.S.C. § 3730(c). Relator still

  retains "the right to continue as a party to the action." Id.

        Here, CHN argues that the word "action" in 31 U.S.C. § 3730(c) refers to the

  entire qui tam lawsuit. (Dkt. 115 at 14). Thus, even when the Government

  intervenes in part, Relator cannot pursue any claims, including non-intervened

  claims. (Id. at 17). In support, CHN relies on one sole case from outside this Circuit,

  U.S. ex rel. Brooks v. Stevens-Henager Coll., Inc., 359 F. Supp. 3d 1088, 1095 (D.

  Utah 2019), which held that relators are not permitted to litigate non-intervened

  claims. The Court disagrees.




                                             10
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 11 of 19 PageID #: 930




        The Court finds in this case that the Relator is permitted to litigate non-

  intervened claims notwithstanding the Government's partial intervention and the

  State's non-intervention. See Carnithan v. Cmty. Health Sys., Inc., No. 11-CV-312-

  NJR-DGW, 2015 WL 9258595, at *1 (S.D. Ill. Dec. 18, 2015); see also U.S. ex rel.

  Trombetta v. EMSCO Billing Servs., Inc., No. 96 C 226, 2002 WL 34543515, at *1

  (N.D. Ill. Dec. 5, 2002). This interpretation aligns with the FCA mandate vesting

  the government with the primary responsibility for prosecuting the action but

  allowing relator to continue as a party and not directing relator to abandon

  individual claims simply because the government intervenes in part. See 31 U.S.C. §

  3730 ([i]f the Government elects not to proceed with the action, the person who

  initiated the action shall have the right to conduct the action); Ind. Code § 5-11-5.7-

  4(e) (if attorney general or inspector elects not to proceed with the action . . . the

  person who initially filed the complaint may proceed with the action).

        "Courts regularly allow relators to pursue their separate claims after the

  government's intervention." U.S. ex rel. Ormsby v. Sutter Health, 444 F. Supp. 3d

  1010, 1075 (N.D. Cal. 2020) (citing U.S. ex rel. Ketroser v. Mayo Found., 729 F.3d

  825, 826 (8th Cir. 2013) (relator filed an FCA case, government intervened in part

  and settled intervened claim, and relator filed an amended complaint asserting

  additional claims against defendant); U.S. ex rel. Fallon v. Accudyne Corp., 97 F.3d

  937, 938 (7th Cir. 1996) ("Attorney General took over the prosecution of Count I . . .

  but left Count II in the hands of the relators.").




                                              11
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 12 of 19 PageID #: 931




         Moreover, CHN's argument, that permitting the Relator to litigate his FCA

  allegations "while the Government simultaneously prosecutes its own FCA action"

  is prejudicial to CHN, is similarly overruled. (Dkt. 115 at 21). CHN is aware of the

  various claims being alleged, regardless of which party litigates those claims. See

  Carnithan, 2015 WL 9258595, at *3. No initial pretrial conference has occurred,

  discovery has not yet commenced, and this case is in its infancy; thus, even if the

  Court were to conclude that prejudice may occur (which it does not), that prejudice

  is mitigated by the early stage of the lawsuit and ability to rectify any logistical

  issues. The Court declines to deny leave to amend on this basis.

            ii.     Statute of Limitations

         Next, CHN argues that the new allegations contained in Relator's proposed

  second amended complaint are time barred by the FCA's six-year statute of

  limitations. (Dkt. 115 at 11). Specifically, because Relator filed his original

  Complaint on July 21, 2014 and filed his proposed second amended complaint on

  March 3, 2020, any new FCA claims within the second amended complaint fall

  outside the six-year statute of limitations. (Id. at 10-11). Further, CHN argues that

  it "appears that Relator's new FCA claims are being brought more than three years

  after the Government learned of, or was in a position to learn of, the claims as a

  result of its investigation." (Id).

         In response, Relator contends that the FCA provides a ten-year statute of

  limitations. (Dkt. 124 at 11). Thus, because the second amended complaint alleges

  ongoing FCA violations beginning in 2009, the applicable statute of limitations does



                                             12
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 13 of 19 PageID #: 932




  not bar the claims. (Id. at 11-12). Even if the statute of limitations barred some or

  all claims, Relator argues, a response to a motion to amend is not the proper avenue

  to address an affirmative defense. (Id. at 12).

         The FCA statute of limitations provides:

                                            ...

           (b) A civil action under section 3730 may not be brought –

           (1) more than 6 years after the date on which the violation of
               section 3729 is committed, or

           (2) more than 3 years after the date when facts material to the
               right of action are known or reasonably should have been
               known by the official of the United States charged with
               responsibility to act in the circumstances, but in no event more
               than 10 years after the date on which the violation is
               committed,

         whichever occurs last.
                                           ...

  31 U.S.C. § 3731. Under Federal Rule of Civil Procedure 8(c)(1), a statute of

  limitations argument is an affirmative defense, not an attack against the sufficiency

  of the pleadings. U.S. ex rel. McGee v. IBM Corp., 81 F. Supp. 3d 643, 656 (N.D. Ill.

  2015); Fed. R. Civ. P. 8(c)(1).

         Here, Relator filed the original Complaint on July 21, 2014 – approximately

  five years after CHN's allegedly fraudulent scheme began, (Dkt. 1), and filed a First

  Amended Complaint, which included nearly identical allegations, on October 15,

  2015. (Dkt. 32). Relator's proposed second amended complaint asserts that

  beginning in 2009, CHN "began a systematic, corporate-wide campaign to increase

  the number of both its employed and affiliated physicians and physician practice

                                            13
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 14 of 19 PageID #: 933




  groups to increase market share in the Indianapolis region" by "steer[ing] high-

  margin business to surgery centers owned (or partially owned) by its employed

  physicians" and sending referrals to nursing home providers in exchange for money.

  (Dkt. 108-1 at 21-22). The proposed second amended complaint does not add new

  claims, but provides additional factual detail to the central allegations involving

  improper compensation paid to physicians that were detailed in the original

  Complaint and First Amended Complaint. The second amended complaint also

  clarifies the business names of certain Defendants, for example, by amending

  "Community Surgery Center North" to "North Campus Surgery Center, LLC d/b/a

  Community Surgery Center North." (Dkt. 108-1 at 1). Finally, the proposed second

  amended complaint adds North Campus Office Associates, L.P. as a Defendant. (Id).

        A motion to amend is an "ill-suited vehicle for determining statute of

  limitations and relation back issues." Miller v. Panther II Transportation, Inc., No.

  1:17-cv-04149-JMS-TAB, 2018 WL 3328135, at *7 (S.D. Ind. July 6, 2018); cf. U.S.

  ex rel. McGee, 81 F. Supp. 3d at 656 (declining to decide that FCA claims were

  barred by the statute of limitations on motion to dismiss). The proposed second

  amended complaint does not assert new claims, and, when accepted as true,

  Relator's factual allegations provide the Court with sufficient information to

  plausibly determine that the lawsuit falls within the applicable ten-year statute of

  limitations. It is not plain from the face of Relator's proposed second amended

  complaint that this litigation is time-barred, and the Court declines to conclude as




                                            14
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 15 of 19 PageID #: 934




  such. See Runnion, 786 F.3d at 519-20. Instead, CHN will have an opportunity to

  assert the statute of limitations as an affirmative defense should it choose to do so.

                iii.   Original Source

         Next, CHN argues that Relator's new claims are barred by the FCA's

  "original source" requirement. (Dkt. 115 at 11). CHN argues that because the new

  allegations in Relator's proposed second amended complaint are based on

  information developed after Relator left CHN, the new claims in the proposed

  second amended complaint are futile because Relator is not the original source of

  the information. (Dkt. 115 at 12).

         In reply, Relator argues that the FCA does not have an "original source" rule.

  (Dkt. 124 at 13). Instead, the FCA has a "public disclosure" rule which "includes a

  savings provision if the relator is an "original source." (Id). As such, Relator

  contends, because no public disclosure was made in this matter, the original source

  inquiry is inapplicable. (Dkt. 124 at 13-14).

         CHN filed a sur-reply, arguing that Relator cannot be an "original source' for

  allegations that are "grounded in information discovered after he left his

  employment. (Dkt. 129 at 6). Moreover, CHN argues, a public disclosure occurred in

  this case when the Government informed CHN of its active investigation into

  CHN's physician compensation, patient referrals, and related business practices.

  (Id. at 8).

         CHN's argument is a jurisdictional challenge to Relator's proposed second

  amended complaint. The FCA generally bars qui tam actions that are based on



                                             15
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 16 of 19 PageID #: 935




  information already in the public domain. U.S. ex rel. Ziebell v. Fox Valley

  Workforce Dev. Bd., Inc., 806 F.3d 946, 951 (7th Cir. 2015) (language of FCA "clearly

  withdraws jurisdiction over qui tam actions that are based on publicly disclosed

  information unless the relator is an "original source" of the information"); see

  Rockwell Int'l Corp. v. U.S., 549 U.S. 457, 468 (2007); Glaser v. Wound Care

  Consultants, Inc., 570 F.3d 907, 912 (7th Cir. 2009). "The point of the jurisdictional

  bar is to 'deter parasitic qui tam actions.' " U.S. ex rel. Gear v. Emergency Med.

  Assocs. of Ill., Inc., 436 F.3d 726, 728 (7th Cir. 2006). Once information is public,

  "only the Attorney General and a relator who is an 'original source' of the

  information may represent the United States." Id. (quoting U.S. ex rel. Fallon, 97

  F.3d at 941.

        In order to determine whether a qui tam claim falls within the public-

  disclosure bar, the Court must assess three questions: (1) whether the relator's

  allegations have been publicly disclosed; (2) if so, whether the lawsuit is "based

  upon" those publicly disclosed allegations; and (3) if it is, whether the relator was

  the original source of the information. Glaser, 570 F.3d at 913. But a relator can

  still proceed if he brought to bear some "genuinely new" and "material" information

  beyond what was public. Cause of Action v. Chi. Transit Auth., 815 F.3d 267, 281

  (7th Cir. 2016); U.S. ex rel. Goldberg v. Rush Univ. Med. Ctr., 680 F.3d 933, 936 (7th

  Cir. 2012).

        [F]utility, in the context of Rule 15, refers to the inability to state a claim, not

  the inability of the plaintiff to prevail on the merits." Gorss Motels, Inc. v.



                                              16
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 17 of 19 PageID #: 936




  Brigadoon Fitness Inc., No. 1:16-cv-330-HAB, 2020 WL 2570046, at *3 (N.D. Ind.

  May 21, 2020). Taking the Relator's allegations as true, the Court is not certain that

  the proposed second amended complaint, on its face, alleges facts demonstrating

  that a public disclosure occurred or that Relator is not the original source of the

  information. Relator has stated a claim at this stage of the proceedings; whether

  Relator can support that claim is a question better left to the discovery process.

  Accordingly, the Court, applying the liberal standard for amending pleadings early

  in a lawsuit, finds that Relator's proposed second amended complaint is sufficient to

  survive CHN's jurisdictional public disclosure challenge. 9

         B. Undue Delay

         Finally, CHN argues that Relator's request for leave should be denied for

  undue delay. (Dkt. 115 at 8). Specifically, CHN asserts that because Relator waited

  six years before requesting leave to amend, the Court should deny the request for

  leave. (Id).

         In reply, Relator argues that the six-year delay in this case is attributable to

  the procedural requirements of the FCA and Indiana's FCA, not Relator's actions.

  (Dkt. 124 at 2). Further, because Relator requested leave before the April 21, 2020

  deadline to serve the complaint; there is no scheduling order; discovery has not

  begun; no responsive pleading filed; and no trial date has been set, therefore no

  undue delay has occurred. (Id. at 2, 9). The Court agrees.




  9 CHN attempts to bring allegations regarding "claims smuggling," (See Dkt. 115 at 12), but does not
  flesh out that argument. As such, the Court shall not evaluate that argument here.

                                                  17
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 18 of 19 PageID #: 937




        Here, on August 7, 2019 and upon completion of its investigation, the

  Government filed an Election to Intervene in Part, (Dkt. 86), and on December 5,

  2019, the State filed a Notice of Election to Decline Intervention. (Dkt. 92). On

  December 23, 2019, this Court granted the Government's Notice of Election. (Dkt.

  93). Approximately two weeks later, on January 6, 2020, the Government promptly

  filed its Complaint in Intervention. (Dkt. 96). Two months later, on March 3, 2020,

  Relator filed the instant Motion for Leave to Amend. (Dkt. 108).

        Leave to amend should be "freely given," absent considerations such as undue

  delay. Foman, 371 U.S. at 182. This is not the case of a party seeking leave to

  amend well into litigation of the lawsuit, Sanders v. Venture Stores, Inc., 56 F.3d

  771, 773-74 (7th Cir. 1995), or one in which Relator "failed to act with diligence."

  Campania Mgmt. Co. v. Rooks, Pitts & Poust, 290 F.3d 843, 849 (7th Cir. 2002).

  Instead, any delay in this case is attributable to that which is permitted by the

  FCA, which requires that Relator's Complaint remain sealed until the completion of

  government investigation into the claims. Thus, because the delay between the

  filing of the original Complaint (and First Amended Complaint) and the present

  Motion for Leave to Amend is attributable to government investigation permitted

  by the language of the FCA, the Court declines to deny Relator's request based on

  undue delay.

        IV.    CONCLUSION

        For the reasons discussed above, the Court GRANTS Plaintiff-Relator's




                                            18
Case 1:14-cv-01215-RLY-DLP Document 133 Filed 11/25/20 Page 19 of 19 PageID #: 938




  Motion for Leave to File Second Amended Complaint, Dkt. [108]. Plaintiff-Relator is

  permitted to file the Second Amended Complaint within ten (10) days from the date

  of this Order. Plaintiff-Relator shall serve the Defendants the Second Amended

  Complaint within fourteen (14) days of filing the Second Amended Complaint.

        So ORDERED.


        Date: 11/25/2020




  Distribution: All ECF-registered counsel of record via email.




                                           19
